Broyles, C. J.
The defendant was convicted of the offense of stealing' clothing of the value of $49.98. The evidence tending to connect him. with the theft was wholly circumstantial and was insufficient to exclude every reasonable hypothesis except that of his guilt. Therefore, the verdict was contrary to law and the evidence; and the overruling of the certiorari was error.

Judgment reversed.


MacIntyre and Gardner, JJ., concur.

C. G. Battle, J. O. Ewing, for plaintiff in error.
Lindley W. Camp, solicitor, John A. Boykin, E. E. Andrews, solicitors-general, Durwood T. Pye, contra.